 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   BELINDA VIGIL, et al.,                              Case No.: 3:19-cv-01851-GPC-BGS
                                       Plaintiffs,
12
                                                         ORDER GRANTING LEAVE TO
     v.
13                                                       AMEND THE SHORT FORM
     COLOPLAST CORP.,                                    COMPLAINT.
14
                                     Defendant.
15                                                       ECF No. 43.
16
17         Plaintiffs Belinda Vigil and her husband, Juan Vigil, seek leave from the Court to
18   amend their short form complaint to include the Aris-Transobturator Sling System (the
19   “Aris Sling”) as a product at issue. Defendant Coloplast Corporation opposes the
20   amendment. Plaintiffs’ motion thus presents two questions for the Court: (1) whether a
21   two-and-a-half-year-old amendment to the complaint that is unlikely to trigger much
22   more discovery is unfairly prejudicial to the Defendant, and (b) whether Plaintiffs’
23   proposed amendment would futilely raise time-barred claims. The Court answers both
24   questions in the negative, and thus GRANTS Plaintiff’s request to amend the complaint.
25   I.    Background
26         On October 2, 2015, Plaintiffs filed suit in the Southern District of West Virginia
27   against Defendant alleging seventeen causes of actions arising from Mrs. Vigil’s use of
28   two allegedly defective products – Novasilk and Axis Tutoplast. (ECF No. 1.) Plaintiffs’

                                                     1
                                                                             3:19-cv-01851-GPC-BGS
 1   case was filed as part of the pelvic mesh multidistrict litigation In Re: Coloplast Corp.,
 2   Pelvic Support System Products Liability Litigation, MDL No. 2387.
 3          On September 12, 2019, Judge Joseph R. Goodwin, U.S. District Judge for the
 4   Southern District of West Virginia, granted Defendant’s motion for summary judgment
 5   on ten causes of action. (ECF No. 55.) At this time, six causes of action remain: (A)
 6   Count IV – Strict Liability (Failure to Warn); (B) Count V – Strict Liability (Defective
 7   Product); (C) Count X – Discovery Rule, Rolling and Fraudulent Concealment; (D)
 8   Count XII – Negligent Infliction of Emotional Distress; (E) Count XV – Unjust
 9   Enrichment; and (F) Count XVII – Punitive Damages.1 (ECF Nos. 1, 55.)
10          This matter was transferred to the Southern District of California on September 26,
11   2019, (ECF No. 66), and was assigned to this Court on September 30, 2019. (ECF No.
12   69. On October 2, 2019, Defendant Coloplast filed a notice of related cases citing three
13   other cases in this district. (ECF No. 70.) The Court has elected not to consolidate this
14   case with the other three cases.
15          Prior to transferring the case to this District, Plaintiffs filed a request to amend the
16   short form complaint to include a third product, the Aris Sling, on May 20, 2019. (ECF
17   Nos. 43, 45.) On June 3, 2019, Defendant filed an opposition to that motion. (ECF No.
18   54.) Plaintiffs did not file a reply. On November 6, 2019, the Court set a hearing for
19   Plaintiffs’ motion on January 10, 2020 at 1:30 p.m. (ECF No. 78.) The Court now
20   GRANTS Plaintiff’s motion and vacates the upcoming hearing.2
21   II.    Standard of Review
22
23   1
       According to Defendant, “Plaintiffs state in their opposition to summary judgment that the only claims
24   they will pursue at trial are negligent design (Count I), strict-liability failure to warn (Count IV), and
     punitive damages (Count XVII).” (ECF No. 54 at 5 n.3.) However, Plaintiffs’ opposition to Defendant’s
25   motion for summary judgment states they will not proceed to trial on Counts I, II, VI, VII, VIII, IX, XI,
     XIII, and XIV. (ECF No. 50 at 2.) In light of this inconsistency, the Court looks to the order on
26   summary judgment to determine which counts have survived. (ECF No. 55.)
     2
       The Parties’ arguments as to this amendment are also contained in three other documents filed
27   contemporaneously with the instant motion: Defendant’s motion for partial summary judgment, (ECF
28   No. 42); Plaintiff’s opposition to that motion, (ECF No. 51); and Defendant’s reply. (ECF No. 53.) The
     Court will also draw on those papers in rendering judgment on Plaintiff’s motion.

                                                         2
                                                                                         3:19-cv-01851-GPC-BGS
 1          Federal Rule of Civil Procedure (“Rule”) 15(a) provides that, after an initial
 2   amendment as of right, a complaint may only be amended “with the opposing party’s
 3   written consent or the court’s leave.” Fed. R. Civ. P. 15(a). Leave to amend should be
 4   “freely grant[ed] . . . when justice so requires,” Hurn v. Ret. Fund Tr. of Plumbing,
 5   Heating & Piping Indus. of S. California, 648 F.2d 1252, 1254 (9th Cir. 1981) (quoting
 6   Fed. R. Civ. P. 15(a)), and this Rule should be interpreted and applied with “extreme
 7   liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
 8   1990). The “purpose” this standard is “‘to facilitate a proper decision on the merits’ . . .
 9   and not to erect formal and burdensome impediments in the litigation process.” Howey v.
10   United States, 481 F.2d 1187, 1190 (9th Cir. 1973) (quoting Conley v. Gibson, 355 U.S.
11   41, 48 (1957)); see Martinez v. Newport Beach City, 125 F.3d 777, 785 (9th Cir. 1997).
12          Courts ordinarily consider five factors when determining whether to grant leave to
13   amend under Rule 15: “(1) bad faith, (2) undue delay, (3) prejudice to the opposing party,
14   (4) futility of amendment,” and (5) whether the pleadings have previously been amended.
15   Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990); Foman v. Davis, 371
16   U.S. 178, 182 (1962). A court need not consider all the other factors, Atkins v. Astrue,
17   No. C 10–0180-PJH, 2011 WL 1335607, at *3 (N.D. Cal. Apr. 7, 2011), and the first
18   factor, undue delay, is insufficient by itself to justify denying leave to amend. Bowles v.
19   Reade, 198 F.3d 752, 758 (9th Cir. 1999). However, at a minimum, a court should
20   address any issues of prejudice as this is the “touchstone of the inquiry under rule 15(a).”
21   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
22          The party opposing amendment has the burden of showing that the amendment is
23   not warranted. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987); see
24   also Richardson v. United States, 841 F.2d 993, 999 (9th Cir.1988), and the Court must
25   grant all inferences in favor of allowing amendment. Griggs v. Pace Am. Group, Inc., 170
26   F.3d 877, 880 (9th Cir. 1999).
27   III.   Analysis
28          As a threshold matter, the factors of undue delay, bad faith, and prior amendments

                                                   3
                                                                                3:19-cv-01851-GPC-BGS
 1   are determinative of Plaintiff’s request. Plaintiffs’ request evinces a near-three-year delay
 2   to amend the complaint, and their characterization of this delay as “inadvertent” does not
 3   amount to good cause. (ECF Nos. 43, 45.) However, “delay alone provides an insufficient
 4   ground for denying leave to amend or supplement.” Loehr v. Ventura Cty. Cmty. Coll.
 5   Dist., 743 F.2d 1310, 1319–20 (9th Cir. 1984) (citation omitted); see also Howey v.
 6   United States, 481 F.2d 1187, 1190–91 (9th Cir. 1973) (granting leave to amend five
 7   years after the complaint was filed). In addition, Defendant neither asserts that Plaintiff’s
 8   request is made in bad faith nor complains of past, repeated amendments. (ECF No. 54.)
 9   Consequently, a decision on Plaintiffs’ motion turns on prejudice and futility.
10         a. Defendant Would not be Unduly Prejudiced by Plaintiff’s Amendment.
11         Leave to amend need not be granted where “the time and expense of continued
12   litigation on a new theory, with the possibility of additional discovery, would cause
13   undue prejudice.” W. Shoshone Nat. Council v. Molini, 951 F.2d 200, 204 (9th Cir. 1991)
14   (quoting Ascon Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989)).
15   The more facts, claims, and parties to be introduced by the amendment, the greater the
16   risk of undue prejudice to Defendant. See Morongo Band of Mission Indians v. Rose, 893
17   F.2d 1074, 1079 (9th Cir. 1990) (denial of motion to amend upheld where “new claims
18   set forth in the amended complaint would have greatly altered the nature of the litigation
19   and would have required defendants to have undertaken, at a late hour, an entirely new
20   course of defense”); M/V American Queen v. San Diego Marine Construction Corp., 708
21   F.2d 1483, 1492 (9th Cir. 1983) (same).
22         Here, granting Plaintiffs’ request would permit “a proper decision on the merits”
23   without imposing “undue prejudice” on Defendant. Howey, 481 F.2d at 1190. Plaintiff
24   does not ask to add new defendants or claims. Loehr v. Ventura Cty. Cmty. Coll. Dist.,
25   743 F.2d 1310, 1320 (9th Cir. 1984) (finding Plaintiff’s request to add ten new claims
26   and two additional defendants “would have substantially complicated and delayed the
27   case for new discovery, responsive pleadings, and considerations of state law.”).
28   Plaintiffs merely ask that a product be included in the complaint of which Defendant

                                                   4
                                                                               3:19-cv-01851-GPC-BGS
 1   received notice early in the litigation. (ECF No. 43-4, Ex. D, Plaintiff’s Fact Sheet at 5.)
 2          At this point, moreover, both parties have sought discovery materials pertaining to
 3   the Aris Sling, including during the deposition of the treating physician, Dr. Saad Juma.
 4   (See, e.g., ECF No. 43-6, Ex. F, List of Exhibits at Juma Deposition; ECF No. 43-7, Ex.
 5   G, Excerpt of Juma Deposition); see Howey, 481 F.2d at 1191 (finding no prejudice
 6   where Defendant participated in discovery and the amendment presented “similar”
 7   issues). Likewise, both parties have produced expert reports which address the relevance
 8   and connection of the Aris Sling to Plaintiff’s injuries. (ECF No. 43-9, Ex. I, Expert
 9   Report of Dr. Sherry Thomas at 12–13; ECF No. 43-10, Ex. J, Expert Report of Dr.
10   Michael Thomas Margolis at 4–5.) And, as the pre-trial conference is not set until May 1,
11   2020, (ECF No. 88 at 6), there is no risk that Plaintiff’s amendment will produce “last-
12   minute changes in trial preparation” that might be “unduly prejudicial.” Wood v. Santa
13   Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1520 (9th Cir. 1983).
14          Thus, as is clear from the parties’ pre-trial conduct, Plaintiffs’ requested
15   amendment would not cause Defendant to face undue prejudice.3
16          b. Plaintiff’s Amendment is Not Futile
17          Similarly, the Court cannot find that Plaintiffs’ argument is futile as a matter of
18   law. “Under futility analysis, ‘dismissal without leave to amend is improper unless it is
19   clear . . . that the complaint could not be saved by any amendment.” United States v.
20   Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (quoting Krainski v. Nevada ex
21   rel. Bd. of Regents of NV. System of Higher Educ., 616 F.3d 963, 972 (9th Cir. 2010)).
22   This is the case where an affirmative defense precludes a plaintiff from relief. See
23   Faulkner v. ADT Sec. Servs., Inc., 624 F. App’x 544 (9th Cir. 2015) (citing Deutsch v.
24   Turner Corp., 324 F.3d 692, 718 n.7 (9th Cir. 2003)) (amendment precluded by statute of
25
26
27
     3
28    As appropriate, defense may request a modification of the scheduling order to permit necessary
     discovery and additional motions following Plaintiffs’ amendment of the complaint.

                                                       5
                                                                                      3:19-cv-01851-GPC-BGS
 1   limitations); Arnold v. Anthem Inc., No. 18-CV-02981-LHK, 2019 WL 1048254, at *5
 2   (N.D. Cal. Mar. 5, 2019) (amendment precluded by waiver provision).
 3         Under California law, the statute of limitations for a claim sounding in negligence
 4   is two years. See Ventura Cty. Nat. Bank v. Macker, 49 Cal. App. 4th 1528, 1529 (1996).
 5   A “cause of action accrues when the claim is complete with all of its elements.” Platt
 6   Elec. Supply, Inc. v. EOFF Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008). “Although
 7   this ordinarily occurs on the date of the plaintiff’s injury, accrual is postponed until the
 8   plaintiff either discovers or has reason to discover the existence of a claim, i.e., at least
 9   has reason to suspect a factual basis for its elements.” Slovensky v. Friedman, 142 Cal.
10   App. 4th 1518, 1528 (2006), as modified (citations omitted).
11         A plaintiff has reason to discover a claim once she “suspects a factual basis, as
12   opposed to a legal theory, for its elements” or, “when, simply put, [s]he at least suspects
13   that someone has done something wrong to [her] . . . wrong being used, not in any
14   technical sense, but rather in accordance with its lay understanding.” Norgart v. Upjohn
15   Co., 21 Cal. 4th 383, 397–98 (1999). In other words, a plaintiff need not have “actual . . .
16   knowledge of the harm” to trigger the statute of limitations, Henderson v. Pfizer, Inc.,
17   285 F. App’x 370, 373 (9th Cir. 2008) (quotations omitted), and instead need only
18   perceive “sufficient facts to put her on inquiry notice.” Id. (citations omitted); see also
19   Jolly v. Eli Lilly & Co., 44 Cal. 3d 1103, 1109 (1988). Moreover, a “plaintiff whose
20   complaint shows on its face that [her] claim would be barred without the benefit of the
21   discovery rule must specifically plead facts to show (1) the time and manner of discovery
22   and (2) the inability to have made earlier discovery despite reasonable diligence.” Fox v.
23   Ethicon Endo–Surgery, Inc., 35 Cal. 4th 797, 807 (2005).
24         “The question when a plaintiff actually discovered or reasonably should have
25   discovered the facts for purposes of the delayed discovery rule is a question of fact unless
26   the evidence can support only one reasonable conclusion.” Eidson v. Medtronic, Inc., 40
27   F. Supp. 3d 1202, 1218 (N.D. Cal. 2014) (quoting Ovando v. Cty. of Los Angeles, 159
28   Cal. App. 4th 42, 61 (2008)). Thus, it is most often “a question for the trier of fact.” E-

                                                    6
                                                                                 3:19-cv-01851-GPC-BGS
 1   Fab, Inc. v. Accountants, Inc. Servs., 153 Cal. App. 4th 1308, 1320 (2007) (quoting
 2   United States Liab. Ins. Co. v. Haidinger-Hayes, Inc., 1 Cal. 3d 586, 597 (1970)). Also,
 3   because the statute of limitations is an affirmative defense, the “defendant has the burden
 4   of proving the action is time-barred.” Grisham v. Philip Morris, Inc., 670 F. Supp. 2d
 5   1014, 1020 (C.D. Cal. 2009) (citation omitted).
 6         Here, Defendant asserts that Plaintiffs’ amendment would be futile as both parties
 7   agree Plaintiffs’ claims are bound by a two-year statute of limitations. (ECF No. 54 at 5;
 8   ECF No. 51 at 4–5.) Defendant argues that the record supports only one conclusion: that
 9   Plaintiff had reason to suspect the Aris Sling may have been to blame for her symptoms
10   by March 20, 2013 when she “underwent her removal surgery” – more than two years
11   prior to the date when she filed the instant suit. (Id. at 5–8; ECF No. 42 at 7–8; ECF No.
12   53 at 3.) Plaintiffs respond that whether they had inquiry notice is a matter of factual
13   dispute for the jury to decide and point to contravening evidence that Mrs. Vigil’s
14   physician told her the mesh was not to blame. (ECF No. 51 at 4–5; ECF No. 45 at 6.) The
15   Court agrees with Plaintiffs for the reasons that follow.
16         In personal injury suits, the date commencing the statute of limitations period is
17   typically the date that the plaintiff was first injured. Slovensky, 142 Cal. App. 4th at 1528
18   (quotations omitted); see also Norgart, 21 Cal. 4th at 397 (a statute of limitations begins
19   to run “when, under the substantive law, the wrongful act is done, or the wrongful result
20   occurs”) (quotations omitted). That is because, as of that date, the Plaintiff is presumed to
21   understand she was wronged vis-a-via the injury. Related actions for products liability
22   track the same statute of limitations. Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797,
23   812 (2005) (citation omitted). However, with an injury resulting from surgery, it is
24   reasonable for a plaintiff’s suspicion to arise only with the passage of time. After all, the
25   “fact an operation did not produce the expected result would not necessarily suggest to
26   the ordinary person the operation had been performed negligently.” Unjian v. Berman,
27   208 Cal. App. 3d 881, 885 (Ct. App. 1989).
28         Hence, various courts have found that the statute of limitations is instead triggered

                                                   7
                                                                                3:19-cv-01851-GPC-BGS
 1   by a follow-up procedure or corrective surgery. See Henderson, 285 F. App’x at 372
 2   (finding that a non-surgical follow-up procedure – an ultrasound – provided plaintiff
 3   notice that an implanted intrauterine device that she thought had been discharged might
 4   be the cause of her pain and infertility); Sprague v. Stryker Corp., No. SA-CV-1300154-
 5   CJC, 2013 WL 12131269, at *1 (C.D. Cal. Aug. 21, 2013) (finding a reasonable plaintiff
 6   “would have suspected wrongdoing by” the “second corrective surgery”); Coleman v.
 7   Bos. Sci. Corp., No. 10-CV-01968-OWW, 2011 WL 3813173, at *3 (E.D. Cal. Aug. 29,
 8   2011) (same, but after the first corrective surgery). These cases rely on the reasoning that
 9   the subsequent procedure evinces a patient’s recognition that the initial surgery may have
10   gone awry and caused her injury. See, e.g., Coleman., 2011 WL 3813173, at *3 (E.D.
11   Cal. Aug. 29, 2011) (“To the extent Plaintiff understood the reason for her [first
12   corrective] surgery, she was on inquiry notice at that time.”) Likewise, a patient’s
13   conduct may reveal their awareness that a specific defendant could be liable for their
14   injury. See, e.g., Henderson, 85 F. App’x at 372 (noting that plaintiff wrote to defendant
15   acknowledging an Australian lawsuit’s allegations that their products caused infertility).
16   This is true especially where the patient has advanced notice that the harm they now
17   experience could result from that surgery. Defendant makes these very arguments here.
18   (ECF No. 53 at 3–8; ECF No. 54 at 5–8.)
19         Defendant is wrong, however, to assert that a follow-up procedure categorically
20   triggers the statute of limitations to run. (ECF No. 54 at 6–7.) “There are no hard and fast
21   rules for determining what facts or circumstances will compel inquiry by the injured
22   party.” E-Fab, Inc., 153 Cal. App. 4th at 1320 (quotations omitted). Consequently, the
23   Court must study the specific record at hand, especially because under the relevant
24   standard Defendant’s success requires that “the evidence . . . support[s] only one
25   reasonable conclusion.” Eidson, 40 F. Supp. 3d at 1218 (emphasis added).
26         Here, the factual record does not exclusively support Defendant’s position. In the
27   surgical cases cited by Defendant, the respective plaintiffs sought out a remedial surgery
28   shortly after the first procedure to correct an evident deficiency in their medical

                                                   8
                                                                               3:19-cv-01851-GPC-BGS
 1   treatment. Cf. Sprague, 2013 WL 12131269, at *1 (where plaintiff began corrective
 2   surgeries four months after her knee replacement); Coleman, 2011 WL 3813173, at *1
 3   (where plaintiff began corrective surgeries seven months after her mesh implantation). In
 4   contrast, Mrs. Vigil waited five and a half years to undergo a second surgery because, as
 5   Defendant’s expert acknowledges, her incontinence did not worsen immediately after the
 6   surgery. (See ECF No. 43-9, Ex. I, Expert Report of Dr. Sherry Thomas at 6 (noting that
 7   Plaintiff’s “onset was gradual,” starting only “2 years” prior to an October 15, 2012
 8   meeting with Dr. Juma)). It would not be unreasonable, moreover, for Plaintiffs to think
 9   that the pain and incontinence which drove her to undergo a second surgery stemmed
10   from her preexisting health problems or the other physical ailments she endured during
11   the five-and-a-half-year span between her surgeries – and thus not from a product failure
12   in the Aris implant. (Id. at 4–7 (noting Mrs. Vigil suffered from dyspareunia and chronic
13   back pain between her surgeries and experienced a “long-standing history of progressive
14   vaginal prolapse” prior to 2006)).
15          This is especially true given the medical advice she received from her treating
16   physician. See Sprague, 2013 WL 12131269, at *2 (noting that “in some circumstances it
17   may be reasonable to dismiss wrongdoing based on a doctor’s representations”). When
18   Mrs. Vigil attempted to discuss her symptoms with Dr. Juma, he told her, “don’t worry
19   about it. You’re okay. It’s not the mesh.” (ECF No. 51 at 4). 4 Dr. Juma thus addressed
20   Mrs. Vigil “in a manner that could lead a reasonable person to believe there was no
21   negligence.” See Lamb v. Scripps Clinic, No. E-045667, 2006 WL 172070, at *5 (Cal. Ct.
22   App. Jan. 24, 2006); see also Eidson, 40 F. Supp. 3d at 1220 (permitting the question of
23   discovery to go to the trier of fact, in part, because of the physician’s statement that her
24   “pain was due to a biological phenomenon in terms of the way his body uniquely reacted
25
26   4
       Plaintiffs offer this quote from the deposition of Belinda Vigil in their opposition to the motion on
     summary judgment but do not attach an excerpt of that deposition. (ECF No. 51 at 4.) Defendant, in
27   reply, notes that Dr. Juma also warned Ms. Vigil of the risks involved in her surgery several times, but
28   does not attack the accuracy of the quote or assert that Plaintiffs misquoted the record. (ECF No. 53 at
     4–5.) Thus, the Court relies on Plaintiffs’ quote here.

                                                         9
                                                                                         3:19-cv-01851-GPC-BGS
 1   to surgery.”) (quotations omitted); Unjian, 208 Cal. App. 3d at 886 (denying defendant’s
 2   motion for summary judgment on statute of limitations grounds because plaintiff “was
 3   told by [his doctor that his post-face-lift] infection was possibly caused by old acne
 4   cysts”); Cf. Sprague, 2013 WL 12131269, at *1 (finding that a doctor’s warning that the
 5   patient’s injuries were “known risks of knee replacement surgery and not the result of a
 6   defective knee replacement device or negligence” did not eliminate her duty to
 7   investigate if the product was at fault because the warnings were given nine months
 8   before the second corrective surgery). Thus, even though Dr. Juma warned Mrs. Vigil
 9   that her initial surgery may result in the injuries that she then experienced, she “could
10   [nonetheless] have reasonably accepted the doctor’s [dismissal] of the injury.” Eidson, 40
11   F. Supp. 3d at 1220 (citing Unjian, 208 Cal. App. 3d at 884–88).
12         In addition, the Court does not find that plaintiff’s assertion that she first became
13   suspicious of the implant after hearing about its potential risks on a commercial to be so
14   “incredible” that it is the only reasonable interpretation of the record. (ECF No. 54 at 5;
15   ECF No. 43-4, Ex. D, Plaintiff’s Fact Sheet at 7.) After all, Plaintiff is no medical expert
16   and at least one of the courts cited by Defendant found discovery-by-advertisement
17   sufficiently plausible to rule against Defendant’s very argument there. See Eidson, 40 F.
18   Supp. 3d at 1219 (“it is plausible that the Bells did not have reason to know or suspect
19   that wrongdoing caused Scott Bell’s injuries until April 2012 when Scott Bell's mother
20   saw a commercial regarding Infuse”); see also Soliman v. Philip Morris Inc., 311 F.3d
21   966, 973 (9th Cir. 2002) (finding that a public recognition of a harm – here, the dangers
22   of smoking – may suffice to put an injured party on inquiry notice). In addition, the
23   Court’s concerns as to this point are assuaged, in part, by Plaintiff’s allegation that:
24         “Despite diligent investigation by Plaintiffs, including the female Plaintiff
           named in Plaintiff’s Short Form Complaint, into the cause of their injuries,
25
           including consultations with Plaintiffs’ medical providers, the nature of
26         Plaintiffs’ injuries and damages, and their relationship to the Products was
           not discovered, and through reasonable care and due diligence could not
27
           have been discovered, until a date within the applicable statute of limitations
28         for filing Plaintiffs’ claims.”

                                                   10
                                                                                3:19-cv-01851-GPC-BGS
 1   (ECF No. 43-3, Ex. C, Master Long Form Complaint at ¶ 166); see also Fox, 35 Cal. 4th
 2   at 811 (assuming similar allegations to be true in the absence of more developed facts).
 3         Consequently, the Court holds that the issue of whether the statute of limitations
 4   should be tolled cannot be decided at this time. The Court finds that Plaintiff has
 5   sufficiently alleged (1) the time and manner of discovery and (2) the inability to have
 6   made earlier discovery despite reasonable diligence given her physician’s advice, the
 7   length of time between her surgeries, her other health complications, and the commercial
 8   she observed. Fox, 35 Cal. 4th at 807–12. These facts create “a triable issue as to when
 9   the plaintiff knew or should have known of the injury and its negligent cause.” Eidson, 40
10   F. Supp. 3d at 1220 (citing Unjian, 208 Cal. App. 3d at 884–88). Consequently,
11   Plaintiff’s amendment is not necessarily futile.
12   IV.   Conclusion
13         For the foregoing reasons, the Court GRANTS Plaintiff’s request for leave to
14   amend the complaint. Despite the lateness of this amendment, the Court finds that it is
15   neither prejudicial nor futile, and thus the Rule 15 factors weigh in favor of permitting it
16   now. Plaintiffs must file the amended short form complaint as a new docket entry no later
17   than January 12, 2019.
18         IT IS SO ORDERED.
19         Dated: January 8, 2020
20
21
22
23
24
25
26
27
28

                                                  11
                                                                               3:19-cv-01851-GPC-BGS
